       Case: 1:19-cv-00846 Document #: 40 Filed: 07/18/19 Page 1 of 5 PageID #:385




                              IN THE UNITED STATES DISTRICT COURT
                               FOR NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

  CHARLIE CONNER,

              Plaintiff,                                    Case No. 19-CV-00846

  v.
                                                            Honorable Manish S. Shah
  THE BOARD OF TRUSTEES FOR THE
  UNIVERSITY OF ILLINOIS

              Defendant.



    DEFENDANT’S OBJECTION TO MOTION FOR LEAVE TO FILE SUR REPLY
         Defendant, the Board of Trustees for the University of Illinois (the “University”), submits

the following objection to Plaintiff’s Motion for Leave to File Sur Reply in Further Opposition to

Defendant’s Motion to Strike and Dismiss Plaintiff’s Amended Complaint Pursuant to Rules 8(A),

12(F) and 12(B)(6) (the “Motion”).

         1.       Plaintiff seeks to file a sur reply to correct what he claims is an erroneous analysis

of the Title VII venue provision in the University’s reply brief (Dkt. 34). This sur reply is

immaterial as the issue of whether Conner’s claims would be proper for venue purposes in the

Central District of Illinois is not relevant to the core issue presented by the University’s Motion—

whether Plaintiff has engaged in improper claim splitting and duplicative litigation. The Court’s

decision on that issue is controlled only by the law governing a court’s power to dismiss a claim

when the Court determines that duplicative litigation is judicially inefficient and disputes between

the same parties should be addressed in one lawsuit.

         2.       The question of venue under Title VII only becomes relevant if the Court were to

grant the University’s Motion on the merits and then took up consideration of dismissal or transfer.
     Case: 1:19-cv-00846 Document #: 40 Filed: 07/18/19 Page 2 of 5 PageID #:385




It is in that context that the University offered footnote 3 in its reply (Dkt. 34 at 4 n.3) claiming

that venue would be proper in the Central District of Illinois under 42 U.S. §2000-5(f)(3) because

that is the judicial district where the University’s office is located.

        3.      On the merits, Plaintiff’s sur reply is incorrect in claiming that the Central District

of Illinois is an improper venue for Conner’s lawsuit.

        4.      The Title VII venue provision includes four venue options:

                (1)     any judicial district in the State in which the unlawful employment practice
                        is alleged to have been committed;

                (2)     “in the judicial district in which the employment records relevant to such
                        practice are maintained and administered, or

                (3)     in the judicial district in which the aggrieved person would have worked but
                        for the alleged unlawful employment practice;

        But if the respondent is not found within any such district, such action may be brought:

                (4)     within the judicial district in which the respondent has his principal office.

42 U.S.C. §2000e-5(f)(3)

        5.      Though the University’s footnote referred to the fourth option, venue is proper

under option one because there is no dispute that Illinois is the “State in which the unlawful

practice is alleged to have been committed.” 42 U.S.C. §2000e-5(f)(3) (Dkt. 9).

        6.      Plaintiff’s proposed sur reply misreads venue option one. Plaintiff claims Title

VII’s venue provision “compelled filing in a judicial district in which the practice was alleged to

have been committed or the employment records are maintained.” (Dkt. 37-1 p. 2) Plaintiff’s

reading of Title VII’s venue provision ignores the phrase “any judicial district in the State” that

directly precedes “in which the unlawful employment practice is alleged to have been committed.”

(emphasis added) By ignoring “in the State” Plaintiff overlooks the fact that any judicial district

in Illinois is a proper venue for Conner’s lawsuit.
     Case: 1:19-cv-00846 Document #: 40 Filed: 07/18/19 Page 3 of 5 PageID #:385




        7.       Plaintiff’s interpretation of the venue provision has been rejected by the courts in

this Circuit. In Garus v. Rose Acre Farms, Inc., 839 F. Supp. 563, 566 (N.D. Ind. 1993), the court

held that venue is not restricted to the district where the misconduct occurred but is proper in any

district in that state. Id. To conclude otherwise “renders the statute’s ‘in the state’ language

surplusage. The better construction is that ‘venue is not limited to the judicial district in which the

alleged unlawful acts occurred, but is appropriate under Title VII in any judicial district located in

the state in which the alleged unlawful acts occurred.” Id. (emphasis in original). The Court added

that “Congress has determined that no distinction is to be drawn between district in multi-district

states based on the location of the district vis-à-vis the place where the alleged misconduct

occurred.” Id.

        8.       In Doage v. Board of Regents, 950 F. Supp. 258, 259 (ND. Ill. 1997), the court held

that venue in the Northern District of Illinois was proper even though the unlawful employment

practice occurred in Normal, Illinois a city within the Central District because Normal is “an

Illinois city.” See also, Mandewah v. Wisconsin Dep’t of Corrections, No. 07 C 0410, 2007 WL

4302790 at *1 (E.D. Wisc. Dec. 6, 2007) (“the alleged unlawful employment practice occurred in

Wisconsin. Therefore, venue is proper in both this district [E.D. Wisc.] and in the Western District

of Wisconsin.”)

        9.       Though it is not relevant for resolution of the merits of the University’s motion,

these cases establish that contrary to Plaintiff’s claim in its proposed sur reply, venue in the Central

District of Illinois is proper for Conner’s claim because it is a judicial district in Illinois, the state

in which the unlawful employment practice is alleged to have occurred. Thus, Conner could

have—and should have—brought his individual claims as part of the prior filed Class Action.
    Case: 1:19-cv-00846 Document #: 40 Filed: 07/18/19 Page 4 of 5 PageID #:385




       WHEREFORE, for the foregoing reasons, the University respectfully request that its

Objection be sustained and the Motion for Leave to File Sur Reply in Further Opposition to

Defendant’s Motion to Strike and Dismiss Plaintiff’s Amended Complaint Pursuant to Rule 8(A),

12(F) and 12(B)(6) be denied.



                                          Respectfully submitted,


                                          The Board of Trustees for the
                                          University of Illinois


                                          By: /s/Stephen H. Pugh
                                             One of Its Attorneys

Stephen H. Pugh (ARDC# 2262177)
  spugh@pjjlaw.com
Thomas J. Koch (ARDC# 6188501)
  tkoch@pjjlaw.com
Seth Mann Rosenberg (ARDC# 6279711)
  srosenberg@pjjlaw.com
Pugh, Jones & Johnson, P.C.
180 North LaSalle Street, Suite 3400
Chicago, Illinois 60601
Telephone: (312) 768-7800
Facsimile: (312) 768-7801
    Case: 1:19-cv-00846 Document #: 40 Filed: 07/18/19 Page 5 of 5 PageID #:385




                                CERTIFICATE OF SERVICE

I, Stephen H. Pugh, an attorney, certify that I shall cause to be served a copy of Defendant The
Board of Trustees for the University of Illinois’ Objection to Motion for Leave to File Sur Reply,
upon the following individual(s), by deposit in the U.S. mail box at 180 North LaSalle Street,
Chicago, Illinois 60601, postage prepaid, same-day personal delivery by messenger, Federal
Express overnight delivery, facsimile transmitted from (312) 768-7801, or Case
Management/Electronic Case Filing System (“CMECF”), as indicated below, on July 18, 2019.
          E-Filing                             Attorney for Plaintiff
          Facsimile/___ Pages                  Rebecca Houlding
          Federal Express                      Friedman & Houlding LLP
          U.S. Mail                            1050 Seven Oaks Lane
          Messenger                            Mamaroneck, New York 10543
          Electronic Mail                      (888) 369-1119 ext. 5
                                               (866) 731-5553
                                               rebecca@friedmanhouldingllp.com
          E-Filing                             Attorney for Plaintiff
          Facsimile/___ Pages                  Jesse Centrella
          Federal Express                      Friedman & Houlding LLP
          U.S. Mail                            1050 Seven Oaks Lane
          Messenger                            Mamaroneck, New York 10543
          Electronic Mail                      (912) 944-8620
                                               (866) 731-5553
                                               jesse@friedmanhouldingllp.com
          E-Filing                             Attorney for Plaintiff
          Facsimile/___ Pages                  Max Barack
          Federal Express                      Favaro & Gorman, Ltd.
          U.S. Mail                            835 Sterling Avenue, Suite 100
          Messenger                            Palatine, IL 60067
          Electronic Mail                      (847) 934-0060
                                               mbarack@favarogorman.com


                                             /s/ Stephen H. Pugh
                                             Stephen H. Pugh
